Case 1-18-46956-cec Doc 34 Filed 05/15/19 Entered 05/15/19 13:58:07

Denrick W. Cooper, P.C.

ATTORNEY AT LAW
207-23 HILLSIDE AVENUE
QUEENS VILLAGE, NEW YORK 11427

TELEPHONE: (718) 479-9500 * FACSIMILE: (718) 479-9509

 

May 15, 2019

Chief Judge Carla E. Craig

United States Bankruptcy Court

Eastern District of New York

Conrad B. Duberstein Courthouse

271-C Cadman Plaza East — Suite 1595

Brooklyn, New York 11201-1800

RE: Appeal of modification denial for John Thompson
Case No: 1846956

Dear Judge Craig,

The Borrower(s} by and through his counsel Denrick Cooper Esq. Attorneys, hereby contests the notice
your company sent which stated the application was denied as follows:

Your denial states an apparently permissible reason for denying a modification, however, the reason
provided is not supported by the facts in the case.

Your letter states that my client was denied a modification due to the following reasons.

1. Bank is unable to create an affordable payment equal to 31% of reported gross income.

2. The loan is not eligible because the bank cannot create an affordable payment without changing
the terms of the loan beyond the limit of the program.

3. Client was denied for property modification and streamlined modification

The debtor was not provided with a detailed analysis of how a denial was issued including what
income was used to calculate potential repayment. The reported income was $10,169 gross
which is sufficient to qualify for a modification.

 
 

Case 1-18-46956-cec Doc 34 Filed 05/15/19 Entered 05/15/19 13:58:07

| was also informed by debtor that there is a change in financial circumstances in that there is additional
income in the household of $1646. ( Documents can be provided). Consequently, the total gross
household income is now $11,815.

Debtor also has $50,000 which can be used as a down payment towards modification.

Please review your decision and qualify my client based on the financial information and documents
which were provided to you.

Thank you for your cooperation.

 

 
